421 F.2d 842
UNITED STATES of America, Appellee,v.William Howard BOYER, Appellant.
No. 24273.
United States Court of Appeals, Ninth Circuit.
Jan. 23, 1970.

Michael M. Moore (argued), Tucson, Ariz., for appellant.
William Smitherman (argued), Jo Ann D. Diamos, Asst. U.S. Attys., Richard K. Burke, U.S. Atty., Tucson, Ariz., for appellee.
Before BARNES, ELY and HUFSTEDLER, Circuit Judges.
PER CURIAM:


1
Appellant urges on appeal, after conviction under 18 U.S.C. 922(g) (interstate transportation of a firearm by a convicted felon), that (a) there was no sufficient proof of his prior felony conviction, and (b) that the recital of a concurrent sentence for criminal contempt of court in the certified copy of the judgment and sentence (introduced as Ex. 6) for conviction of first degree robbery with use of a deadly weapon was improper proof of another crime.


2
There was no objection made by defense counsel to Exhibit 6, either when it was offered in evidence (Tr. p. 45), or when it was read to the jury.  (Tr. p. 61.)  Without reference to other supporting evidence from testimony of witnesses, no error occurred.  Pasterchik v. United States, 400 F.2d 696 (9th Cir. 1968).


3
The conviction is affirmed.